Citation Nr: 1234745	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  12-13 460	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to VA non-service connected pension benefits.  



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

It appears that the Veteran served on active duty from December 1956 to December 1958; however, these dates have not been confirmed and are disputed.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2004 administrative denial from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefits sought on appeal.  

In light of the complex procedural history concerning this issue, the Board concludes that a brief recitation of pertinent facts would be helpful.  

In July 2003, the Veteran submitted a completed VA Form 21 - 526 (Veteran's Application for Compensation and/or Pension) reflecting his desire to file a claim for non-service connected pension benefits due to in-service injuries to his neck and back.  In a September 2003 letter, the RO informed the Veteran that his claim for "compensation" was being processed.  In an October 2003 statement, the Veteran specifically stated that his July 2003 claim was for VA pension benefits rather than compensation benefits.  In the January 2004 administrative decision, the RO denied the Veteran's claim for non-service connected pension benefits.  The Veteran expressed disagreement with the RO's denial of this claim in January 2004 and February 2004.  

In June 2004, the RO sent the Veteran a letter reflecting that his July 2003 filing was also accepted as a claim to establish service connection for residuals of a neck/back injury.  

A July 2004 letter from the RO to the Veteran observed his January 2004 expression of disagreement with the January 2004 administrative decision and requested that he elect an appeal process regarding this claim.  In an August 2004 letter to the Veteran, the RO stated that he would receive a Statement of the Case (SOC) regarding his pension claim "within the next couple of months."  

In an undated Deferred Rating Decision, the RO concluded that the Veteran's January 2004 notice of disagreement with the RO's January 2004 denial of his claim for VA pension benefits was ineffective because, in his January 2004 statement,  he erroneously listed the VA criteria pertaining to Veteran's seeking compensation benefits rather than pension benefits.  

In an October 2004 rating decision, the RO denied the Veteran's claim to establish service connection for residuals of a neck/back injury.  

In November 2004, the RO, again, notified the Veteran that his claim for VA pension benefits had been denied by the RO in the January 2004 administrative decision and notified him of his appellate rights.  In December 2004, the Veteran continued to express disagreement with the RO's January 2004 denial of his claim for VA pension benefits.  However, the Veteran's December 2004 statement was interpreted as a notice of disagreement with the RO's October 2004 denial of his claim to establish service connection for residuals of a neck/back injury.  In November 2005, the Veteran was issued an SOC pertaining to his claim to establish service connection for residuals of a neck/back injury which did not address the Veteran's claim for VA pension benefits.  Later that month, the Veteran submitted a timely substantive appeal (VA Form 9) stating that he wished to appeal all issues listed on the November 2005 SOC to the Board.  Further the Veteran's November 2005 substantive appeal noted his service dates, alluding to the prior denial of his claim for VA pension benefits.  

The Veteran's claim to establish service connection for residuals of a neck/back injury was remanded by the Board in August 2007, readjudicated by the VARO in San Diego, California, in a May 2008 Supplemental Statement of the Case (SSOC) and denied by the Board in a September 2008 decision.  The Board notes that none of these determinations addressed the Veteran's claim for VA pension benefits.  

In April 2012, the Veteran submitted a completed VA Form 21 - 526, signed by him in March 2012, reflecting that he wished to file a claim for VA pension benefits.  This claim was denied in a March 2012 administrative decision from the Pension Center at the VARO in St. Paul Minnesota.  After the Veteran expressed disagreement with the denial of this claim in April 2012, he was provided an SOC in May 2012 and perfected an appeal to the Board later that month with the submission of a timely substantive appeal.  

In light of the Veteran's October 2003 statement that his July 2003 claim was filed in an attempt to seek VA pension benefits and his January 2004, February 2004 and December 2004 statements expressing disagreement with the RO's January 2004 denial of his claim for such, the Board concludes that the January 2004 administrative decision remained on appeal until the Veteran was provided with an SOC addressing his claim in May 2012, and thus, the Veteran perfected a timely appeal to the Board later that month.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 19.9, 20.201, 20.200, 20.202, 20.302; see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  

Accordingly, the Board concludes that the present appeal arises from the Veteran's July 2003 claim for VA pension benefits and the RO's January 2004 administrative decision denying such.  Further, while the Veteran's VA claims file was transferred to the Board from the Pension Center at the VARO in St. Paul, Minnesota, original jurisdiction of the Veteran's claim resides in the VARO in Los Angeles, California.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To obtain the Veteran's complete service personnel file, to include a copy of his DD Form 214, and to verify his service.  

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran seeks non-service connected VA pension benefits.  To be eligible for this pension, a Veteran must have served in the active military, naval, or air service (1) for 90 days or more during a period of war; (2) during a period of war with discharge or release from such service for a service-connected disability; (3) for a period of 90 consecutive days or more when such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate period of service during more than one period of war.  38 U.S.C.A. § 1521(j).  

The term "active military, naval, or air service" includes (a) active duty; (b) any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty; and (c) any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from certain cardiovascular events.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6 (a).  

VA pension benefits shall be paid to wartime Veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C.A. § 1521(a).  Such benefits have a number of requirements, including that a Veteran must have served in the active military, naval, or air service for 90 days or more during a period of war.  38 C.F.R. § 3.3(a)(3).

Initially, the Board notes that the Veteran asserted in an April 2012 statement that he did not have service during a period of war.  See an April 2012 statement from the Veteran.  Under the controlling statutes and regulations, recounted above, the Veteran's claim cannot be granted unless he had at least 90 days of active military, naval, or air service during a period of war.  However, adjudication of the Veteran's claim at this juncture would be premature because VA has not fulfilled its duty to assist the Veteran in this matter.  
Review of the Veteran's VA claims file reflects that his service dates are unclear.  On several occasions since the Veteran initially filed his claim for VA pension benefits in July 2003, he asserted that he served on active duty from December 6, 1956 to December 5, 1959.  See the Veteran's July 2003 claim for pension benefits as well as his statements dated in July 2004, December 2004 and November 2005.  Also, at a July 2006 hearing before a member of the Board, the Veteran testified, while addressing other matters, that he was not discharged from service until 1959 and underwent medical treatment at a military facility until December 1959.  See the July 2006 hearing transcript at pages 2 - 5.  Indeed, the Veteran submitted a record from the Department of Defense (DOD) reflecting that he was administered a polio vaccine at a military medical dispensary in July 1959.  

On the contrary, all other records associated with the Veteran's VA claims file, to include the Veteran's March 2012 application for pension benefits, reflect that he was released from active duty in December 1958.  See a Certificate of Military Service issued to the Veteran from the National Personnel Records Center (NPRC) in St. Louis, Missouri, dated in June 2003 and the Veteran's March 2012 application for pension benefits.  There is not a copy of the Veteran's DD Form 214 associated with the VA claims file.  

Further, it appears that the Veteran's service treatment records and service dental records are unavailable for review and are presumed to be destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See a February 1996 letter from the Head of the Personnel Management Support Branch of the United States Marine Corps, a June 2004 computer printout from the NPRC and a September 2004 Formal Finding of Unavailability of the Veteran's service treatment records.  In such cases, the United States Court of Appeals for Veterans Claims (the Court) has held that, where the Veteran's service treatment records were unavailable, through no fault of the Veteran, there is a "heightened duty" to assist the Veteran in the development of the case.  See generally McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In all prior adjudications, the Veteran's claim was denied because the evidence reflected that the Veteran did not meet the basic eligibility requirements for nonservice-connected pension benefits because he does not have the requisite "wartime" service.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3 (2011).  

The Board observes that the time periods constituting periods of war reflect that the Korean conflict is defined as the period beginning on June 27, 1950, and ending on January 31, 1955, inclusive, and the period of war for the Vietnam Era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(e), (f) (2011).  

Even if the Board would accept that the Veteran remained on active duty until December 1959, as he alleged in July 2003, July 2004, December 2004, November 2005 and at the July 2006 hearing, which it does not, his claim could not be granted because he would still have no "wartime" service.  38 C.F.R. § 3.2(e), (f) (2011).  Nonetheless, the Board notes that, while the RO has made unsuccessful efforts to obtain the Veteran's service treatment records, as recounted above, neither the RO nor the Pension center at the VARO in St. Paul, Minnesota, attempted to obtain the Veteran's complete personnel file or otherwise verify the Veteran's service dates, and there is not a DD Form 214 associated with the Veteran's VA claims file.  

Because the Veteran's present claim is largely dependent upon the laws and regulations pertaining to the dates of his service, in light of VA's heightened duty to assist the Veteran in substantiating his claim because of the unavailability of his service treatment records, the tenuous evidence concerning the Veteran's service dates, the fact that the Veteran's complete service personnel records have not been requested or obtained by the RO or the Pension Center at the VARO in St. Paul, Minnesota, the Board concludes that the Veteran's claim must be remanded to attempt to obtain his complete service personnel records and verify his dates of service.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions:

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC) and any other appropriate location, to request the Veteran's complete service personnel file and a copy of the Veteran's DD Form 214.

The RO/AMC should also request verification of the dates the Veteran served in United States Army and any other military branch.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action to be taken.  

If the Veteran's service personnel records are found to be unavailable, the RO/AMC should make a Formal Finding on this, notify the Veteran of the unavailability of these records and request that he submit any and all personnel records which he may have in his possession.  All efforts to obtain these records, to include negative responses and consequent communications with the Veteran or any other records repository, should be memorialized in the Veteran's VA claims file.  

2.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

